DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/20 and 1/5/21 and have been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 1/17/20, Applicant, on 7/16/20 and 1/5/21, amended claims. Claims 1-29 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The nonstatutory double patenting rejection is withdrawn in light of Applicant’s terminal disclaimer over 16/249,567 that was approved on 1/5/21. 
The 35 USC 101 rejection is withdrawn in light of Applicant’s amendments and remarks 12/12/19, pages 13-14. In particular, the claims are no longer directed to an abstract idea, at Step 2A, Prong 2, as the claims have a practical application where there is an improvement to another technology or technical field and/or using the judicial exception in a meaningful way beyond linking to a particular technological environment. The claim 1 has a first network device and a second next work device; delay times are associated with values from the respective devices, and then information is delivered via a network to the network devices based on the delayed times, and a data structure of values is delivered to one or more of the network devices that includes only a respective portion of the updated data structure that has been updated. Applicant points out on pages 13-15 of the Remarks how less communications/network resources are used as a result of only delivering the changed portions and this is also discussed in paragraph 42 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US 2016/0078538), Pitio (US 2016/0205174), and in view of Singer (US 2014/0164202).
Concerning independent claim 1, Katsuyama discloses:
A method of dynamically disseminating information to network devices via a network (Katsuyama – See par 82, FIG. 2 - FIG. 2 provides a data flow diagram illustrating data flows between the TLL server 220 and POP 210 and its affiliated entities for TLL market data dissemination and trading order execution within embodiments of the TLL. Within embodiments, a TLL server 220, its affiliated and/or independent POP 210, a market center 240, market participants 202a-n, HFT participant 202x, TLL database 219, and/or the like, may interact via a communication network (e.g., Internet, communication network, payment processing network, telephonic network, cellular network, wireless local area network, 3G/4G network, etc.) for market data updates and/or trading order requests.), the method comprising:
obtaining, by a server for an exchange or trading platform and via a network (Katsuyama – see fig. 2 – 210, 220, 240; communications with HFT (High-frequency trader) and market participants 202), a first value of a first type from a first network device and a second value of the first type from a second network device (Katsuyama – See par 90, FIG. 2 – see bids/orders 215, 201 going to market center 240; In one implementation, the POP 210 may receive the received bidding/offering requests (e.g., 209, 214, etc.), e.g., via a communication link such as a cable connection, etc., and submit the trade orders including the bidding/offering data 215 to the TLL 220 for execution, and/or being routed from TLL to the market center (e.g., another exchange, etc.) 240 for execution) wherein the first type comprises an offer, or indication of interest, to buy or sell a first product on the exchange or trading platform, and wherein the first value and second value comprise respective prices of the offer (Katsuyama – See par 117 - Subscribers may submit orders to the System from remote locations and have equal access to orders residing on the Order Book; See FIG. 12, par 323 -  The market may be implemented as an electronic trading system, to which participants are connected through a network, in which there is a set of items to be traded. These items can be financial instruments (such as securities, commodities, or derivatives) or any other item capable of being traded electronically (such as tickets to sports or entertainment events or virtual items in an online game). Each order for a particular item in the marketplace is either a bid to buy or an offer to sell a number of units of that item (the "order size") at a given price per unit (the "order price));
populating a data structure with values of the first type (paragraph 19 of spec - For example, a value of a first type may be an offer value from a network device 104. Katsuyama – See par 106 -  In further implementations, the TLL may match and/or prioritize orders according to a variety of factors, e.g., price, display, broker, time priority, etc. The best priced order in the Order Book (disclosing a “data structure”) may have precedence over all other orders; See par 136 - For example, passive order book arbitrage may occur when an intermediary has the most up to date market data and leaves a previously submitted order resting passively at an inferior price on an exchange (or other market center) anticipating that the order may be executed by a slower participant with stale market data entering an aggressive order;) and values of a second type different from the first type the values of the first type that are populated into the data structure including the obtained first value and the obtained second value wherein the data structure comprises an order book of products available for, or having indications of interest to, purchase or sale, on the exchange or trading platform (paragraph 20 of spec - In addition to obtaining the value of the second type (for example, an offer value), the server 102 may also obtain a quantity value (for example, included in the data of the second type) corresponding to the offer value. The quantity value may correspond to a quantity of a particular product that the entity of the network device 104 is willing to sell at a particular offer value. Katsuyama - see par 212 - However, if no single order or multitude of orders satisfies the minimum quantity condition of the inbound order, the inbound order may not execute and instead may be posted to the order book. Once such an order is posted to the order book, it may only execute passively against a single new inbound counterparty order that satisfies its minimum quantity condition in total; See par 106 - In further implementations, the TLL may match and/or prioritize orders according to a variety of factors, e.g., price, display, broker, time priority, etc. The best priced order in the Order Book may have precedence over all other orders; See par 225 – looking at whether order book contains sufficient interest to satisfy the minimum quantity instruction);
assigning, by the server, delay times to the first-type values such that (i) a first delay time is assigned to a first value of the first-type values (par 32 of spec - then the server 102 may assign a higher priority to network device 104a than network device 104c. In addition to using the time at which a value was obtained from a network device 104 to determine a priority of a network device 104, the network devices 104 may also be prioritized based on a distance of the network device 104 from the server 102, a received signal strength from the network device 104, a likelihood that the network devices 104 will accept an offer value or a bid value for transacting a product (for example, based on recent historical information such as historical volume traded by the network devices), historical volume traded by the network devices 104, a type of an order (for example, limit order, hidden order, and/or iceberg order) associated with the values obtained from the network devices 104, etc.
Katsuyama – See par 64 – In this case, if the sum of the latency from the market center 120 to the “point of presence” (POP) 110 (e.g., additional latency introduced by requiring market center 120 to publish market data including last trade feeds via the POP, etc.) and the latency from the point of presence to a second venue (e.g., additional latency introduced by requiring HFT participant to submit orders via the POP, etc.) is greater than the latency from the market center 120 to the second venue, orders from the market center may safely be routed to the second venue without interference from HFT participants. By introducing additional latency into the system, the unfair advantage of latency arbitrage is reduced. See par 325-326 – market may set a “threshold price” at which orders make their participants eligible to access certain information about orders on the opposite side; see also, alternative par 328 - the larger the size of a party's order is, the less likely that party is fishing for trade information or engaging in unfair trade practice; therefore, the threshold price requirement for that party may be more relaxed. On the other hand, for market participants with small orders, the threshold price requirement may be more stringent);
“(ii) a second delay time is assigned to a second value of the first- type values, a first difference between a first magnitude of the first delay time and a second magnitude of the second delay time being based on a second difference between a first magnitude of the first value obtained from the first network device and a second magnitude of the second value obtained from the second network device (Katsuyama – see par 73 – can increase t.su.b. latency from point of presence 110 to market center to diminish ability of HFT participants to perform order book arbitrage, because sum of latencies is greater than latency on direct route from proprietary data feed to market; see par 331-332 – more aggressive order prices are given more information and rewards of access), 
more aggressive order prices are given more information and rewards of access (See par 331-332). Katsuyama also discloses disseminating market information to an HFT with extra latency (see par 73). However, though Katsuyama separately discloses different latencies of market information to different traders/devices (See par 73) and separately discloses changing access by looking at differences in prices (See par 331-332), the second delay time in par 331-332 is at a value of infinity. 
Pitio, in combination with Katsuyama discloses the next limitation of having different delay times (other than infinity):
(ii) a second delay time is assigned to a second value of the first- type values, a first difference between a first magnitude of the first delay time and a second magnitude of the second delay time being based on a second difference between a first magnitude of the first value obtained from the first network device and a second magnitude of the second value obtained from the second network device and the second magnitude of the second delay time being different from the first magnitude of the first delay time.” (Earlier limitation on lines 6-7 states “wherein the first value and second value comprise respective prices of the offer.” Thus, the limitation is looking at the first price and the second price to determine the magnitudes of the delay. 
Pitio – see par 62-63 - The system may also be configured for the tracking of the trade capture ratio, which may be determined by ratio between the sum of order liquidity as determined at a time (e.g., when a trade decision is made) and the amount of liquidity that was captured in a trade. The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc; See par 179 - the processor(s) can be configured to select venues and/or adjust timing differentials based on the lost liquidity or lost gross value which would be suffered if a trade request were to arrive too early or too at the venue. This may be, in some examples, based on posted liquidity, posted bid/ask pricing, etc. The processor(s) may be configured to lower the preferential ranking or tighten the timing differential for venue(s) which would result in a greater losses (liquidity or value) if a trade request to the venue(s) were to arrive too early or late resulting in potential arbitrage losses; see par 299 - In some examples, the timing parameters can be determined with the aim of capturing as much liquidity as possible and/or at as desirable a price as possible (Note also how in Figures, the information is flowing both ways and that is labeled with “latency”)).

    PNG
    media_image1.png
    541
    759
    media_image1.png
    Greyscale

initiating delivery of information included in the data structure to be reflective of the assigned delay times (See Pitio above regarding “timing parameters” (par 62-63) and based on pricing (See par 179, 299); see also par 161 - Thus at 210, a timing parameter can be determined for each signal processing execution request, or portion thereof, to be assigned to each respective networked computing resource 106, 1106. The parameters are determined in such manner as to cause synchronized execution of the signal processing execution requests at each of the respective networked computing resources 106, 1106; This determination can be based at least partly on a corresponding determined latency in the execution time of such request(s) and/or portion(s), such as for example any or all of latencies A, B, X, Y, Z of FIG. 3, and/or any other relevant latencies, in the execution of signal exchanges between the router processor(s) 104, 1104 and each of the networked computing resources 106, 1106, or in the processing of other such signals by any of such devices), and sending, by server and via the network, the information to network devices, such that (i) the information is sent by the server to the first network device from which the first value is obtained, after the first delay time (Katsuyama 20160078538 – par 78 - For example, the transmission time of order 2 132 from broker 125 to the data center 2 120b may be 89 ms; and the transmission time latency (e.g., additional cable length, circuit resistance, etc.) caused by the POP access point 110 may comprise the time transmission of Market Data 135 from TLL 122a to the POP 110 to HFT 121, e.g., 30 ms, and the time transmission from the HFT 121 to data exchange B 122b, e.g., 60 ms, which may result in a total latency of 90 ms. In one implementation, the POP and/or TLL may not need to estimate, measure and/or signal the timing when an order is sent and/or received; instead, the physical configuration of POP may incur the additional latency as discussed above) and (ii) the information is sent by the server to the second network device, from which the second value is obtained, after the second delay time.” (Pitio – See par 62-63 - The system may also be configured for the tracking of the trade capture ratio, which may be determined by ratio between the sum of order liquidity as determined at a time (e.g., when a trade decision is made) and the amount of liquidity that was captured in a trade. The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc; see par 277 -  monitoring such data can include determining execution latencies for the data processing segments (and/or the different latency components) and associating them with the corresponding networked computing resource; See par 281 -  latency components can include but are not necessarily limited to outgoing transmission latency, execution latency and return transmission latency (e.g. of a response message).
	Katsuyama discloses disseminating market data (see par 82) and partitioning the order books by “minimum quantity” and consolidating partitions of the order book for execution (see par 220-221). Katsuyama also discloses that “Databases may be consolidated and/or distributed in countless variations through standard data processing techniques. Portions of databases, e.g., tables, may be exported” (See par 294). Pitio discloses updating messages to avoid recalculating the checksum for the entire message (See par 319). Though suggested, Katsuyama and Pitio do not explicitly disclose:
updating the data structure and sending, via the network, updated information included in the updated data structure to one or more network devices such that the sending of the updated information includes only a portion of the updated data structure that has been updated 
Singer discloses the limitations (Singer see par 35 – An example of a price level transition rule may be "a price level transition occurs when all the quantity at a particular price level disappears; See par 46 - In some embodiments, price level transitions at certain price levels may not trigger distribution of market data. These price level transitions may be disregarded for purposes of distributing market data. In some embodiments, the price level transitions at certain price levels may not even be considered price level transitions for purposes of distributing market data. See par 89 – data on network can be logically separated by subject (for example, prices, orders, or fills); the server 912a and trading terminal 914a can subscribe to and receive data (for example, data relating to prices, orders, or fills) depending on their individual needs. See par 94 -  the gateway 920a may include one or more trading applications that distribute market data based on one or more price level transitions. For example, the price server 924a may include a trading application that only transmits a price feed in response to detection of one or more price level transitions. This may reduce the amount of price updates that are sent to the trading device 910a. As a result, the amount of market data that is passed back and/or forth between the gateway 920a and the trading device 910a may be optimally reduced.).
Both Katsuyama and Pitio are directed to routing trade/purchase requests for exchanges over a communications network (See Katsuyama Abstract, par 33; Pitio par 43, 52, FIGS. 1-3), and thus are analogous art to the claimed invention. Katsuyama discloses having latency introduced to HFT (High frequency traders) (See par 64) and separately that prices over a threshold are given access (See par 325-326, 328) and that more aggressive order prices are given more information and rewards of access (See par 331-332). Katsuyama also discloses disseminating market information to an HFT with extra latency (see par 73).  Pitio improves upon Katsuyama by explicitly disclosing that the latencies for latency components, including return transmission latency (response message – see par 277, 288) and that timing parameters are adjusted based on liquidity captured in trades (See par 62-63) and pricing (par 179, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having latency introduced to outgoing market updates (par 33) and granting access to market data/orders in Katsuyama to further explicitly include also having different values of the timing for various pricing/liquidity situations as disclosed in Pitio, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Katsuyama, Pitio, and Singer are directed to routing trade/purchase requests for exchanges over a communications network (See Katsuyama Abstract, par 33; Pitio par 43, 52, FIGS. 1-3; Singer par 26-27), and thus are analogous art to the claimed invention. Katsuyama discloses disseminating market data (see par 82) and partitioning the order books by “minimum quantity” and consolidating partitions of the order book for execution (see par 220-221). Katsuyama also discloses that “Databases may be consolidated and/or distributed in countless variations through standard data processing techniques. Portions of databases, e.g., tables, may be exported” (See par 294). Pitio discloses updating messages to avoid recalculating the checksum for the entire message (See par 319). Singer improves upon Katsuyama and Pitio by explicitly 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of having latency introduced to outgoing market updates (par 33) and granting access to market data/orders in Katsuyama to further explicitly include refraining from distributing stale information to prevent transactions from being accepted (See par 60) and having updates on just information subscribed to (See Singer par 89) and/or only having price updates at certain points (See Singer par 46, 94) as disclosed in Singer, since the 

Concerning independent claim 11, Katsuyama discloses:
A system for dynamically disseminating information to network devices via a network (Katsuyama – See par 82, FIG. 2 - FIG. 2 provides a data flow diagram illustrating data flows between the TLL server 220 and POP 210 and its affiliated entities for TLL market data dissemination and trading order execution within embodiments of the TLL. Within embodiments, a TLL server 220, its affiliated and/or independent POP 210, a market center 240, market participants 202a-n, HFT participant 202x, TLL database 219, and/or the like, may interact via a communication network (e.g., Internet, communication network, payment processing network, telephonic network, cellular network, wireless local area network, 3G/4G network, etc.) for market data updates and/or trading order requests.), the system comprising: 
a computer system that comprises one or more processors programmed with computer program instructions that, when executed, cause the computer system (Katsuyama – see par 262 - These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations. One type of program is a computer operating system, which, may be executed by CPU on a computer; the operating system enables and facilitates users to access and operate computer information technology and resources) to:
The remaining limitations in claim 11 are similar to claim 1. Claim 11 is rejected for the same reasons as claim 1.

Concerning independent claim 20, Pitio describes:
A non-transitory computer product comprising a computer readable medium storing a plurality of instructions that, when executed by a computer, cause the computer system to perform operations (Katsuyama – See par 279 – processor readable storage mediums; memory; See par 262 – instructions in memory; These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations. One type of program is a computer operating system, which, may be executed by CPU on a computer; the operating system enables and facilitates users to access and operate computer information technology and resources).
The remaining limitations in claim 20 are similar to claim 1. Claim 20 is rejected for the same reasons as claim 1.

Concerning claim 2, Katsuyama discloses having latency introduced to HFT (High frequency traders) (See par 64) and separately that prices over a threshold are given access (See par 325-326, 328) and that more aggressive order prices are given more information and rewards of access (See par 331-332). Thus, Katsuyama discloses 
The system of claim 1, wherein the second magnitude of the second delay time is greater than the first magnitude of the first delay time (Pitio 2016/0205174– see par 53 - The timing parameters may be variable, adaptive, weighted, probabilistic, etc., and may also be tunable depending on various factors, such as network congestion, order load, order priority, venue characteristics, etc; See par 179 - the processor(s) can be configured to select venues and/or adjust timing differentials based on the lost liquidity or lost gross value which would be suffered if a trade request were to arrive too early or too at the venue. This may be, in some examples, based on posted liquidity, posted bid/ask pricing, etc.).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1. 
Claim 12 recites similar limitations as claim 2. Claim 12 is rejected for the same reasons as claim 2.

Concerning claim 3, Katsuyama discloses having latency introduced to HFT (High frequency traders) (See par 64) and separately that prices over a threshold are given access (See par 325-326, 328) and that more aggressive order prices are given more information and rewards of access (See par 331-332). Katsuyama also discloses disseminating market information to an HFT with extra latency (see par 73). However, though Katsuyama separately discloses different latencies of market information to 
Katsusyama in combination with Pitio discloses:
The method of claim 1, further comprising: 
assigning a third delay time to a third value of the first-type values based on the third value being associated with a third priority of the priorities, the third priority being different from the first priority and the second priority (See MPEP 2144.04 – “duplication of parts” – this limitation just adds a third delay time – mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Pitio – see par 62-63 - The system may also be configured for the tracking of the trade capture ratio, which may be determined by ratio between the sum of order liquidity as determined at a time (e.g., when a trade decision is made) and the amount of liquidity that was captured in a trade. The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc; See par 179 - the processor(s) can be configured to select venues and/or adjust timing differentials based on the lost liquidity or lost gross value which would be suffered if a trade request were to arrive too early or too at the venue. This may be, in some examples, based on posted liquidity, posted bid/ask pricing, etc)
 initiating delivery, via the network, of the information included in the data structure to a third network device associated with the third value (Katsuyama – see par 73 – can increase t.su.b. latency from point of presence 110 to market center to diminish ability of HFT participants to perform order book arbitrage, because sum of latencies is greater than latency on direct route from proprietary data feed to market; see par 331-332 – more aggressive order prices are given more information and rewards of access), the initiated delivery of the information to the third network device being reflective of the third delay time (Pitio – See par 62-63 - The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc; see par 277 -  monitoring such data can include determining execution latencies for the data processing segments (and/or the different latency components) and associating them with the corresponding networked computing resource; See par 281 -  latency components can include but are not necessarily limited to outgoing transmission latency, execution latency and return transmission latency (e.g. of a response message).
Katsuyama addresses issues with “stale” data and inferior prices (See par 139 – protect orders on its order book from trading at prices inferior to orders quoted on other markets; see par 146-150 – prevent infest from trading on stale quote in FIG. 6G). Pitio 
ceasing the initiation of delivery of the information to the third network device in response to the data structure being updated with at least one new value of the second type such that the information is not sent to the third network device.
Singer discloses the limitations (Singer par 60 - For example, market data may be coalesced so the most up-to-date market data is transmitted at the end of a coalescing period. The "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed; See par 89 - the server 912a and trading terminal 914a can subscribe to and receive data (for example, data relating to prices, orders, or fills) depending on their individual needs).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1. 
Claim 13 recites similar limitations as claim 3. Claim 13 is rejected for the same reasons as claim 3.	 

Concerning claim 4, Katsuayam discloses having latency introduced to HFT (High frequency traders) (See par 64) and separately that prices over a threshold are more aggressive order prices are given more information and rewards of access (See par 331-332). Katsusyama in combination with Pitio discloses:
The method of claim 1, further comprising: 
assigning a third delay time to a third value of the first-type values based on the third value being associated with a third priority of the priorities, the third priority being different from the first priority and the second priority (See MPEP 2144.04 – “duplication of parts” – this limitation just adds a third delay time – mere duplication of parts has no patentable significance unless a new and unexpected result is produced
Pitio – see par 62-63 - The system may also be configured for the tracking of the trade capture ratio, which may be determined by ratio between the sum of order liquidity as determined at a time (e.g., when a trade decision is made) and the amount of liquidity that was captured in a trade. The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc; See par 179 - the processor(s) can be configured to select venues and/or adjust timing differentials based on the lost liquidity or lost gross value which would be suffered if a trade request were to arrive too early or too at the venue. This may be, in some examples, based on posted liquidity, posted bid/ask pricing, etc);
initiating delivery, via the network, of the information included in the data structure to a third network device associated with the third value (Katsuyama – see par 73 – can increase t.su.b. latency from point of presence 110 to market center to diminish ability of HFT participants to perform order book arbitrage, because sum of latencies is greater than latency on direct route from proprietary data feed to market; see par 331-332 – more aggressive order prices are given more information and rewards of access)), the initiated delivery of the information to the third network device being reflective of the third delay time (Pitio – See par 62-63 - The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc; see par 277 -  monitoring such data can include determining execution latencies for the data processing segments (and/or the different latency components) and associating them with the corresponding networked computing resource; See par 281 -  latency components can include but are not necessarily limited to outgoing transmission latency, execution latency and return transmission latency (e.g. of a response message).
Katsuyama addresses issues with “stale” data and inferior prices (See par 139 – protect orders on its order book from trading at prices inferior to orders quoted on other markets; see par 146-150 – prevent infest from trading on stale quote in FIG. 6G). Pitio 
ceasing the initiation delivery of the information to the third network device in response to a value of the second-type values being accepted by the first network device or the second network device such that the information is not sent to the third network device.
Singer discloses the limitations (Singer par 60 - For example, market data may be coalesced so the most up-to-date market data is transmitted at the end of a coalescing period. The "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1 and 3.
	Claim 14 recites similar limitations as claim 4. Claim 14 is rejected for the same reasons as claim 4.

Concerning claim 5, Katsuyama in combination with Singer discloses:
The method of claim 4, further comprising: update the data structure by removing the value of the second-type values and the first value or the second value of the first-type values from the data structure based on the value of the second-type values being accepted by the first network device or the second network device (Katsuyama See par 70 - the market center may use direct proprietary data feeds to update its own market data. In this way, all market participants 102b may be able to receive NBBO (“national best bid and offer prices”) updates 117, and execute bid/offer requests via their trading terminal interface 119, based on the most-up-to-date midpoint peg data; See par 104 – order not marked “all or none” may execute againt the liquidity and remain partially unfilled (i.e. order has certain quantity)
In addition, See Singer par 60 - For example, market data may be coalesced so the most up-to-date market data is transmitted at the end of a coalescing period. The "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1.
Claim 15 recites similar limitations as claim 5. Claim 15 is rejected for the same reasons as claim 5.

	Concerning claim 6, Pitio discloses:
The method of claim 1, further comprising: 
obtaining, by the server, a third value of the second-type values from a third network device (Katsuyama – See FIG. 2, par 83 - various market participants 202a-n may communicate with a market center 240 for trading orders such as a bidding and/or offering request 201a-b. In one implementation, such market participants may include, but not be limited to individual traders, brokers, portfolio managers, and/or the like; see par 53 – system may make “quantity” of order condition into different tiers); 
by the server, a condition associated with the third value of the second-type values from the third network device (Katsuyama – See par 101-102 - a customer may wish to set conditions on the execution of an order placed with a broker.); 
populating the data structure such that the third value of the second-type values is included in the data structure (Katsuyama – see par 89 - In one implementation, other market participants 202a-n, e.g., whose physical location is further from the market center 240, and/or receive a relatively slower consolidated market feeds, etc., may receive the market data updates 212a-b.); and 
updating the data structure by removing the third value of the second-type values from the data structure when the condition is satisfied (Katsuyama – See par 118 - an order to sell submitted to the Order Book may be automatically executed by the System to the extent that it is priced at an amount that equals or is less than any order to buy for the same security submitted to the Order Book, and that any specific conditions elected on such order by the submitting Subscriber are satisfied; see par 215 - The TLL implementation may maintain references to the orders being rechecked so that Book Recheck may be performed without removing or reordering the orders in the order book, thereby allowing the orders that are rechecked to fully retain their time priority if not fully filled. These order references may be updated to adapt to both successful and failed recheck attempts, always ensuring that book priority is maintained throughout the process).


Concerning claim 7, Katsuyama discloses:
The method of claim 6, wherein the condition indicates a threshold amount of time and the condition is satisfied when the threshold amount of time has elapsed from a time at which the third value of the second-type values is obtained (Katsuyama – See par 101 - a customer may wish to set conditions on the execution of an order placed with a broker; see par 102 – the TLL may provide an UI to allow a broker's customer to set discretionary settings 407 directly with the market. These settings may indicate when the customer intends to trade based on one or more of the following factors: strategy type, average daily volume, order size as compared to average daily volume, minimum fill size, notional value, price, minimum trade size, discretionary price, and/or urgency, order type and/or the like).
Claim 17 recites similar limitations as claim 7. Claim 17 is rejected for the same reasons as claim 7.

	Concerning claim 8, Katsuyama and Pitio discloses:
The method of claim 7, further comprising: 
obtaining a third value of the second-type values (par 20 of spec – second type can be “offer value”, “quantity value” – Katsuyama see par 53 – system may make “quantity” of order condition into different tiers]); 
Katsuyama – see par 124-127 – offer to sell 1,000 shares of XYZ; offer to sell 2,000 shares; order A from investor 614 to purchase 1,000 shares; par 127 – trade report B can be used as signal; so system can add latency to HFT 606); and 
initiating delivery of the updated information to be reflective of the assigned delay times (Pitio – See par 161 - Thus at 210, a timing parameter can be determined for each signal processing execution request, or portion thereof, to be assigned to each respective networked computing resource 106, 1106. The parameters are determined in such manner as to cause synchronized execution of the signal processing execution requests at each of the respective networked computing resources 106, 1106. This determination can be based at least partly on a corresponding determined latency in the execution time of such request(s) and/or portion(s), such as for example any or all of latencies A, B, X, Y, Z of FIG. 3, and/or any other relevant latencies, in the execution of signal exchanges between the router processor(s) 104, 1104 and each of the networked computing resources 106, 1106, or in the processing of other such signals by any of such devices; See par 117 - In various embodiments parsed instruction sets can be stored in temporary or volatile memory(ies) 118, 1018 accessible by the corresponding processor(s) 104, 1104 for aggregation with other processing requests, division for routing to multiple execution processors/resources 106, 1106, and/or preparation and forwarding of batch or other delayed-execution requests.  see par 142 - When all desired signal sets have been received at 202, and optionally sorted, accumulated, and/or otherwise processed at 204, at 208 processor(s) 104, 1104, using instruction sets processed at 204, can prepare execution-request signal sets for transmission to resources/execution processors 106, 1106), and sending, via the network, the updated information to the one or more network devices, such that (i) the updated information is sent to the first network device, from which the first value is obtained, after the first delay time (Katsuyama 20160078538 – par 78 - For example, the transmission time of order 2 132 from broker 125 to the data center 2 120b may be 89 ms; and the transmission time latency (e.g., additional cable length, circuit resistance, etc.) caused by the POP access point 110 may comprise the time transmission of Market Data 135 from TLL 122a to the POP 110 to HFT 121, e.g., 30 ms, and the time transmission from the HFT 121 to data exchange B 122b, e.g., 60 ms, which may result in a total latency of 90 ms. In one implementation, the POP and/or TLL may not need to estimate, measure and/or signal the timing when an order is sent and/or received; instead, the physical configuration of POP may incur the additional latency as discussed above), and (ii) the updated information is sent to the second network device, from which the second value is obtained, after the second delay time (Pitio - See par 62-63 - The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc; see par 277 -  monitoring such data can include determining execution latencies for the data processing segments (and/or the different latency components) and associating them with the corresponding networked computing resource; See par 281 -  latency components can include but are not necessarily limited to outgoing transmission latency, execution latency and return transmission latency (e.g. of a response message).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1. 
Claim 18 recites similar limitations as claim 8. Claim 18 is rejected for the same reasons as claim 8.

Concerning claim 9, Katsuyama discloses:
The method of claim 1, wherein the information corresponds to a snapshot of the data structure (Katsuyama – See par 183 - Identical state of the market data known throughout the TLL has multiple benefits. For example, on certain transactions like trades, the TLL may label the market data state on the trade message by noting the message identifier (sequence number) of the market data state update on the trade. (e.g. Trade 15 happened and Quote 52 represents the current market state). This may be a convenient and efficient way to identify the market state at a particular time); See par 331 - Updates to the order data will continue to be disseminated to the participant until the participant's order is no longer eligible to receive data, either due to execution or cancellation of the order or due to changes in the threshold price.).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1. 


Concerning claim 10, Katsuyama discloses:
The method of claim 8, wherein the data structure information corresponds to a snapshot of the data structure (Katsuyama – See par 183 - Identical state of the market data known throughout the TLL has multiple benefits. For example, on certain transactions like trades, the TLL may label the market data state on the trade message by noting the message identifier (sequence number) of the market data state update on the trade. (e.g. Trade 15 happened and Quote 52 represents the current market state). This may be a convenient and efficient way to identify the market state at a particular time); See par 331 - Updates to the order data will continue to be disseminated to the participant until the participant's order is no longer eligible to receive data, either due to execution or cancellation of the order or due to changes in the threshold price).
Katsuyama discloses that a “quote update” can be sent (See par 137). It is not explitily clear if the entire order book is also sent. Pitio discloses accessing data representing current order books provided by one or more exchange servers (See par 145) and that information provided can include current and historical depth of markets or liquidity (See par 309).
Singer discloses:
The method of claim 8, wherein the data structure information corresponds to a snapshot of the data structure, “and the updated data structure information corresponds Singer see par 35 – An example of a price level transition rule may be "a price level transition occurs when all the quantity at a particular price level disappears; See par 46 - In some embodiments, price level transitions at certain price levels may not trigger distribution of market data. These price level transitions may be disregarded for purposes of distributing market data. In some embodiments, the price level transitions at certain price levels may not even be considered price level transitions for purposes of distributing market data. See par 89 – data on network can be logically separated by subject (for example, prices, orders, or fills); the server 912a and trading terminal 914a can subscribe to and receive data (for example, data relating to prices, orders, or fills) depending on their individual needs. See par 94 -  the gateway 920a may include one or more trading applications that distribute market data based on one or more price level transitions. For example, the price server 924a may include a trading application that only transmits a price feed in response to detection of one or more price level transitions. This may reduce the amount of price updates that are sent to the trading device 910a. As a result, the amount of market data that is passed back and/or forth between the gateway 920a and the trading device 910a may be optimally reduced.)).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1 and claim 9.

Concerning claim 21, Katsuyama or Pitio discloses:
Katsuyama – see par 325 - for each item, the market may set a "threshold price" at which orders can make their participants eligible to access certain information about orders on the opposite side. See also Pitio – See par 251 – timing delays may be equal to zero).
Claim 24 recites similar limitations as claim 21. Claim 24 is rejected for the same reasons as claim 21.

Concerning claim 22, Katsuyama discloses:
The method of claim 1, further comprising: continuously changing the delay times assigned to the first-type values based on an update to the first-type values (Katsuyama – see par 329 - when a new order is received at the semi-lit market from a participant or the threshold price changes in response to changes in the reference price(s), it may be determined whether the order is an active one and, if so, whether the order price meets the threshold price requirement. see par 331-332 – more aggressive order prices are given more information and rewards of access;
See also Pitio – see par 62-63 - The system may also be configured for the tracking of the trade capture ratio, which may be determined by ratio between the sum of order liquidity as determined at a time (e.g., when a trade decision is made) and the amount of liquidity that was captured in a trade. The trade capture ratio may be utilized for various purposes, such as adapting timing parameters, detecting that third parties may be intercepting orders, etc. A low trade capture ratio may, for example, trigger adaption by the system through the application of business logic, implementation of timing parameters, modified routing strategies, etc).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1.
Claim 25 recites similar limitations as claim 22. Claim 25 is rejected for the same reasons as claim 22.

Concerning claim 23, Katsuyama discloses:
The method of claim 6, wherein the condition is satisfied when the third value of the second-type values has been sent to network devices associated with a predetermined number of first-type values (Katsuyama – see par 105 -  If there is sufficient combined liquidity to execute the order at a price no less favorable to the market participant than the specified price, the order may be partially executed at the TLL and partially routed to other trading venues such that the minimum quantity will be filled by the executed part of the order and the routed part of the order. It is possible the one or more of the routed orders will be partially filled, or not filled at all, so unlike the traditional AON order type, the Synthetic AON order is executed on a "best efforts" basis.).
Claim 26 recites similar limitations as claim 23. Claim 26 is rejected for the same reasons as claim 23.

Katsuyama – see par 73 – can increase t.su.b. latency from point of presence 110 to market center to diminish ability of HFT participants to perform order book arbitrage, because sum of latencies is greater than latency on direct route from proprietary data feed to market; See par 330 –if the active order is to buy and its price is less than the threshold price, or if the order is to sell and its price is greater than the threshold price. In that case, in Step 1208, the participant submitting that order is denied access to the receipt of data of contra-side orders. see par 331-332 – more aggressive order prices are given more information and rewards of access.) Thus, Katsuyama in combination with Pitio discloses:
The method of claim 1, wherein the first magnitude of the first delay time is less than the second magnitude of the second delay time when the first magnitude of the first value is less than the second magnitude of the second value (Pitio – see par 194 - In some examples, the processor(s) may be configured to have different preferential rankings or timing adjustments for different venues based on factors which may be indicative of greater competition or a greater risk of losing trades to arbitrage. In some examples, explicit knowledge of an opportunistic co-located trader can be accessed from a data source or can be implicitly determined based on lower capture ratios and/or lower timing differentials involving the particular venue.; see par 277 -  monitoring such data can include determining execution latencies for the data processing segments (and/or the different latency components) and associating them with the corresponding networked computing resource; See par 281 -  latency components can include but are not necessarily limited to outgoing transmission latency, execution latency and return transmission latency (e.g. of a response message)).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1. It appears claims 27 and 28 refer to the “buy” situation (where in claim 27 the 1st sell price is LESS than a 2nd sell price, so 1st sell price has less of a delay; where in claim 28 the 1st buy price is MORE than 2nd buy price, so 1st buy price has less of a delay). Katsuyama discloses protecting broker 615/investor 614 buy orders at 10.00 from arbitrage (See par 132-135, FIG. 6D); and disclosing protecting broker 615/investor 614 sell orders at 10.00 from arbitrage (See par 138-141, FIG. 6E). Katsuyama also discloses a threshold price of being “less” than threshold or sell price being “more” than others (based on last reported transaction price in par 327) being what grants faster access to order information (See par 330). Pitio improves upon Katsuyama by explicating disclosing that the latencies for latency components, including return transmission latency (response message – see par 277, 288) and that timing parameters are adjusted based on liquidity captured in trades (See par 62-63). One of ordinary skill in the art would be motivated to further include explicitly having change timing parameters and transmission latency on return messages granularly to efficiently improve upon the altering of access to information based on threshold prices in Katsuyama.

Concerning claim 28, Katsuyama discloses that different prices change the access to the information (Katsuyama – see par 73; See par 330 –if the active order is to buy and its price is less than the threshold price, or if the order is to sell and its price is greater than the threshold price. In that case, in Step 1208, the participant submitting that order is denied access to the receipt of data of contra-side orders. see par 331-332 – more aggressive order prices are given more information and rewards of access) Thus, Katsuyama in combination with Pitio discloses:
The method of claim 1, wherein the first magnitude of the first delay time is less than the second magnitude of the second delay time when the first magnitude of the first value is greater than the second magnitude of the second value (Pitio – see par 194 - In some examples, the processor(s) may be configured to have different preferential rankings or timing adjustments for different venues based on factors which may be indicative of greater competition or a greater risk of losing trades to arbitrage. In some examples, explicit knowledge of an opportunistic co-located trader can be accessed from a data source or can be implicitly determined based on lower capture ratios and/or lower timing differentials involving the particular venue.; see par 277 -  monitoring such data can include determining execution latencies for the data processing segments (and/or the different latency components) and associating them with the corresponding networked computing resource; See par 281 -  latency components can include but are not necessarily limited to outgoing transmission latency, execution latency and return transmission latency (e.g. of a response message).
It would be obvious to combine Katsuyama, Pitio, and Singer for the same reasons as discussed above with regards to claim 1 and 27. 

Concerning claim 29, Katsuyama discloses that different prices change the access to the information (Katsuyama – see par 73 – can increase t.su.b. latency from point of presence 110 to market center to diminish ability of HFT participants to perform order book arbitrage, because sum of latencies is greater than latency on direct route from proprietary data feed to market; see par 331-332 – more aggressive order prices are given more information and rewards of access.) Thus, Katsuyama in combination with Pitio discloses:
The method of claim 1, wherein the first difference is directly proportional to the second difference (Pitio – see par 194 - In some examples, the processor(s) may be configured to have different preferential rankings or timing adjustments for different venues based on factors which may be indicative of greater competition or a greater risk of losing trades to arbitrage. In some examples, explicit knowledge of an opportunistic co-located trader can be accessed from a data source or can be implicitly determined based on lower capture ratios and/or lower timing differentials involving the particular venue.; see par 277 -  monitoring such data can include determining execution latencies for the data processing segments (and/or the different latency components) and associating them with the corresponding networked computing resource; See par 281 -  latency components can include but are not necessarily limited to outgoing transmission latency, execution latency and return transmission latency (e.g. of a response message).
. 

Response to Arguments
Applicant's arguments filed 7/16/20 and 1/5/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 103, Applicant argues new limitations. Remarks, page 16-18. The arguments are moot in light of the new rejections necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619